Decided April 20, 1942.
Respondent having filed with the clerk of this court his motion to dismiss the appeal in this cause upon the grounds that the appeal was taken more than six months after the judgment appealed from, and that the time has long expired for the filing of an undertaking on appeal or the deposit of money in lieu thereof, such undertaking or deposit not having been waived, the motion being supported by affidavits *Page 615 
showing that it is well made, and the time for counter-affidavits and brief in opposition to the motion having expired without such affidavits or brief having been filed, it is ordered that the appeal be, and it is hereby, dismissed.